In this case the chancellor decided that in order to protect communications made to an attorney or counsellor as privileged communications, it is not necessary that they should be made in relation to a suit pending, or even in contemplation of a suit. That if he is consulted professionally, or facts are communicated to him for the purpose of obtaining his advice or assistance professionally, the communication is privileged; and he has no right to disclose it or to produce the correspondence on the subject, without the consent of his client.
Order appealed from reversed and the petition dismissed, with costs to be taxed; including the costs of the appeal.